Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendments
Arguments and amendments filed 10/22/2020 have been examined.
Claims 21-22 have been added.
Thus, Claims 1-22 are currently pending.
This Office Action is final.




Notice of Pre-AIA  or AIA  Status
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to the parent which is examined with AIA  priority.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the Examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claims fail to have support in the earlier-filed application.  Thus, the effective filing date of at least one claim in the application appears to be December 4, 2017.  See MPEP 2159.02.

Also, as noted below, claims 1-22 filed on 10/22/2020, lack support in the earlier filed applications (as discussed below in the 35 USC 112 rejections), as a review of those disclosures listed by the applicant on record shows that the on record disclosures failed to teach the techniques for implementing the independent claim limitations with regard to claims 1, 8 and 15 as outlined below:
receiving an input comprising a plurality of features of a resource, wherein each of the features is of a different feature type;
generating an alternative representation of the features of the resource, comprising:
generating a respective numeric representation of each the features by processing each of the features using a respective embedding function, wherein each of the embedding functions is specific to features of a respective feature type, and
processing the respective numeric representations through one or more neural network layers to generate the alternative representation; and
providing the alternative representation of the features of the resource as input to a neural network classifier for classification of a relevance of a plurality of concept terms to the resource.

With regards to dependent claim 2 (similar to claims 9 and 16), the on record disclosures failed to teach the techniques for implementing the claim limitation of:
The method of claim 1, wherein the neural network classifier is configured to:
process the alternative representation of the features of the resource to generate a respective relevance score for each of the plurality of concept terms, wherein each of the respective relevance scores measures a predicted relevance of the corresponding concept term to the resource.


The method of claim 1, wherein the numeric representations are vectors of floating point values.

With regards to dependent claim 4 (similar to claims 11 and 18), the on record disclosures failed to teach the techniques for implementing the claim limitation of:
The method of claim 1, wherein the numeric representations are vectors of quantized integer values, and wherein an encoding of the quantized integer values represents floating point values.

With regards to dependent claim 5 (similar to claims 12 and 19), the on record disclosures failed to teach the techniques for implementing the claim limitation of:
The method of claim 1, further comprising:
obtaining the plurality of features of the resource in response to receiving an indication that an online advertisement auction is to be conducted to select one or more advertisements for inclusion in a particular presentation of the resource.

With regards to dependent claim 6 (similar to claims 13 and 20), the on record disclosures failed to teach the techniques for implementing the claim limitation of:
The method of claim 5, further comprising:
selecting one or more of the concept terms as advertising keywords to be used in selecting candidate advertisements for participation in the online advertisement auction based on the classification of the relevance of the concept terms to the resource.


The method of claim 1, wherein a particular feature of the plurality of features is not discrete, and wherein the method further comprises:
hashing the particular feature to generate a hashed feature;
partitioning the hashed feature into a particular partition of a predetermined set of partitions; and
processing a value corresponding to the particular partition using the embedding function for the feature.

With regards to claim 21, the on record disclosures failed to teach the techniques for implementing the claim limitations of:
receiving an input comprising a plurality of regular expressions of a resource, wherein
each of the regular expression is of a different regular expression property type;
generating a keyword tag match criterion (Boolean logic expression with tags) of the
regular expressions of a resource, comprising:
generating a respective probability value of each the regular expressions by processing
each of the regular expressions using a respective managerial hierarchical nested index
relationships, wherein each of the managerial hierarchical nested index relationships is specific to regular expressions of a respective regular expression property type, and
processing the respective probability values using one or more subject layers to generate a keyword tag match criterion; and providing the keyword tag match criterion of the expressions of the resource as input to the real time continuous organizing neural network using the related subject matter terms to the resource;
cleaning, standardizing and organizing the spaghetti of the environment by gathering,
analyzing, distilling, managing, organizing and distributing the huge amount of information in a massive parallel distributed managerial hierarchical supercomputer; and
cleaning, organizing, inventorying, standardizing and mirror image of the existing
Internet environment.

With regards to claim 22, the on record disclosures failed to teach the techniques for implementing the claim limitation of:
the method of claim 21, wherein each different regular expression property
type is determined upon searching one or more subject data warehouses to identify, validate and verify a keyword tag match criterion.


Thus, as the claims as currently filed, the effective filing date of claims 1-22 in the instant application is December 4, 2017.












Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/829,916, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The portion of the claims that are not supported are reproduced above in the section titled “Notice of Pre-AIA  or AIA  Status”.
Furthermore, a divisional application is prohibited from introducing new matter not present in the parent application, as discussed in MPEP §201.06, while the instant application recites a great deal of new matter not previously disclosed in the 15/829,916 application, which is as follows:
Paragraph [0014] recites “A neural network using fuzzy logic is also known as generating a respective numeric representation of each the features by processing each of the features using a respective embedding function”.
Paragraph [0036] recites “W_RANK for search engines is the same as generating a respective numeric representation of each the features by processing each of the 
Paragraph [0079] recites “The Managerial Hierarchical Index Relationships includes one or more tokens certain parameters to a search and plurality of features of a resource, wherein each of the features is of a different feature type”.
Paragraph [0091] recites “generating an alternative representation of the features of the resource”.
Paragraph [00109] recites “W_RANK is also known as provides an alternative representation of the features of the resource as input to a neural network classifier”.
Paragraph [00110] recites “Raw vector values are also known as numeric representation vectors of floating point values for tokens and features”.
Paragraph [00122] recites “Neural network subject layers such as Superset (i), Set (i, j) and Subset (i, j, k) are also known as alternative representation of the features of the resource as input for classification of a relevance of a plurality of concept terms to the resource”.
Paragraph [00124] recites “a feature or features”.
Paragraph [00176] recites “Logical distribution of resources is also known as hashing the particular feature to generate a hashed feature, and managerial hierarchical set of resources as predetermined set of partitions and 'CORE List' keywords, clusters and Glyphs hot values as processing a value corresponding to the particular partition using the embedding function for the feature”.
Paragraphs [00177] and [00178] recites “feature or a keyword”.
Paragraph [00179] recites “Cold vector value probabilities are also known as a token or a feature to a floating point vector”.
Paragraph [00192] recites “'Cherry Picking' is a process also known as a process where the alternative representation of the features of the resource to generate a 
Paragraphs [00237] and [00246] recites “A neural network using subject layers or partial environments is a method of processing the respective numeric representations through one or more neural network layers to generate the alternative representation”.
Paragraph [00266] recites “obtaining the plurality of features of the resource in response to receiving an indication that an online advertisement auction is to be conducted to select one or more online advertisements for inclusion in a particular presentation of the resource”.
Paragraph [00267] recites “Black and white advertisement Super Glyph metrics can describe a process of selecting one or more of the concept terms as advertising keywords to be used in selecting candidate advertisements for participation in the online advertisement auction based on the classification of the relevance of the concept terms to the resource”.
Paragraph [00311] recites “Keywords typed by the end user can be referred to as interpreted data. The process converts the interpreted data into statistical Glyph objects representing the mathematical equations used to obtain an optimal match in a search response is also known as generating an alternative representation of the features of the resource”.
Paragraph [00360] recites “Weight values are numeric representations or vectors of quantized integer values, and wherein an encoding of the quantized integer values represents floating point values”.
Paragraph [00423] recites “Keywords and clusters and one or more tokens are also known as a plurality of features of a resource, wherein each of the features is of a different feature type”.
Paragraph [00424] recites “Keywords typed by the end user can be referred to as interpreted data”.
Paragraph [00426] recites “The process converts the interpreted data into statistical Glyph objects representing mathematical equations used to obtain an optimal match in a search response is also known as generating an alternative representation of the features of the resource”.
Paragraph [00428] recites “Transforming the interpreted data into advanced Glyphs or a search pattern is a process for generating a respective numeric representation of each the features by processing each of the features using a respective embedding function, wherein each of the embedding functions is specific to features of a respective feature type. "Ax or 'Before', Bx or 'After' or Cx or 'Improved' or Dx or 'Optimal' are also known as embedding functions of subject layers of refinement"”.
Paragraph [00432] recites “The neural network using subject layers or partial environment processes the respective numeric representations through one or more neural network layers to generate the alternative representation”.
Paragraph [00435] recites “Keyword values or numeric representations are vectors of floating point values”.
Paragraph [00436] recites “Hot & Cold Algorithm parameters using the 'Cherry Picking' process are also described as a process for the alternative representation of the features of the resource to generate a respective relevance score for each of the plurality of concept terms, wherein each of the respective relevance scores measures a predicted relevance of the corresponding concept term to the resource”.
Paragraph [00439] recites “Cx Sample using geospatial dimension or numeric representations are vectors of quantized integer values, and wherein an encoding of the quantized integer values represents floating point values”.
Paragraph [00440] recites “Commercialize keywords, features, or tokens are elements in selecting one or more advertisements for inclusion in a particular presentation of the resource or online advertisement auction based on the classification of the relevance of the concept terms to the resource”.
Paragraph [00445] recites “Logical distribution of resources can be described as a process of hashing the particular feature to generate a hashed feature, and managerial hierarchical set of resources as predetermined set of partitions and 'CORE List' keywords, clusters and Glyphs hot values as processing a value corresponding to the particular partition using the embedding function for the feature”.
Paragraph [00446] recites “The resultant environment hierarchical set comprising of Superset (i), Set (i, j) and Subset(i, j, k) is also known as providing the alternative representation of the features of the resource as input to a neural network classifier for classification of a relevance of a plurality of concept terms to the resource”.

Interference
With regards to the Applicant’s request for interference, MPEP §2301 sets forth that interference is a pre-AIA  contest, while the instant application is being examined under AIA  due to the effective filing date of claims 1-20 being December 4, 2017, as discussed above.




Specification
The disclosure is objected to because of the following informalities:
Paragraph [0089] recites “The neural network mimicing the human brain is also referred to as a Deep Network”.  The word “mimicing" is misspelled and should instead be “mimicking”.
Paragraph [00109] recites “Each page based on there page rank …”.  The use of the word “there” is grammatically incorrect and should instead be “their”.
Paragraph [00237] recites “A neural network using subject layers or partial environments is is a method of processing the respective numeric representations through one or more neural network layers to generate the alternative representation”.  There is an extra use of the word “is” in the sentence and should be deleted.
Paragraph [00249] recites “which is able to by pass the ‘Boolean Algebra’ search”.  The words “by” and “pass” should be combined as “bypass” instead of being separate.
Paragraph [00251] recites “Unfortunately, most sessions can not be described as satisfying to the end user intentions in reaching the final destination in the first attempt”.  The use of the words “can not” is grammatically incorrect and should instead be “cannot”.
Paragraph [00267] recites “The later is the correct answer”.  The use of the word “later” is grammatically incorrect and should instead be “latter”.
Paragraph [00359] recites “The Weight was rounded to its highest integer value, and it can not exceed 10”.  The use of the words “can not” is grammatically incorrect and should instead be “cannot”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, the independent claims of the instant application recite various limitations and features that are not disclosed in the specification including receiving an input which consists of a plurality of features of a resource and each feature has a different type, generating an alternative representation of the features, generating a respective numeric representation for each of the features using an embedding function, using one or more neural network layers to process the numeric representations and generate the alternative representation, and providing the alternative representation to a neural network classifier to classify the relevancy of a plurality of concept terms to the resource.  MPEP §2163.03(V) states that “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved,” and that “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.”Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”  Thus, as it is now, the instant specification fails to provide adequate written description of the claim limitations as reproduced above in the section titled “Notice of Pre-AIA  or AIA  Status”.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In particular, the independent claims of the instant application recite various limitations and features without any description as to how to implement the claimed invention.  The language is disparate in regards to the claim limitations and would require a great deal of testing by one of ordinary skill in the art to implement the claimed invention in order to perform the functions of: receiving an input comprising a plurality of features of a resource, wherein each of the features is of a different feature type; generating an alternative representation of the features of the resource, comprising: generating a respective numeric representation of each the features by processing each of the features using a respective embedding function, wherein each of the embedding functions is specific to features of a respective feature type, and processing the respective numeric representations through one or more neural network layers Notice of Pre-AIA  or AIA  Status”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
MPEP §2173.03 states that “Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification,” and that “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”.  The specification lacks definition of several claim terms, as needed to establish the metes and bounds of the respective claim limitations as further required by MPEP §2173.05(a) (which sets forth that the meaning of every term should be apparent). 

a plurality of features of a resource (claims 1, 8 and 15);
a different feature type (claims 1, 8 and 15);
an alternative representation (claims 1, 8 and 15);
a respective numeric representation (claims 1, 8 and 15);
a neural network classifier (claims 1, 8 and 15);
a relevance (claims 1, 8 and 15);
a plurality of concept terms (claims 1, 8 and 15);
a respective relevance score (claims 2, 9 and 16);
quantized integer values (claims 4, 11 and 18);
online advertisement auction (claims 5, 12 and 19);
advertising keywords (claims 6, 13 and 20);
a hashed feature (claims 7 and 14);
a predetermined set of partitions (claims 7 and 14); and

Claim 21:
hierarchical set of partitions;
regular expressions of a resource;
regular expression property type;
keyword tag match criterion;
Boolean logic expression with tags;
probability value of each the regular expressions;
managerial hierarchical nested index;
managerial hierarchical nested index relationships;
continuous organizing neural network;
subject matter terms;

Claim 22:
regular expression property type; and
keyword tag match criterion.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent No. 9,514,405).

Regarding claim 1, Chen et al. discloses a method performed by one or more computers, the method comprising:
receiving an input comprising a plurality of features of a resource, wherein each of the features is of a different feature type;

generating a respective numeric representation of each the features by processing each of the features using a respective embedding function, wherein each of the embedding functions is specific to features of a respective feature type, and
processing the respective numeric representations through one or more neural network layers to generate the alternative representation; and
providing the alternative representation of the features of the resource as input to a neural network classifier for classification of a relevance of a plurality of concept terms to the resource (claim 1 of Chen et al., with this exact language).

Regarding claim 2, Chen et al. discloses all the features with respect to claim 1 as outlined above.  Further, Chen et al. discloses that the neural network classifier is configured to:
process the alternative representation of the features of the resource to generate a respective relevance score for each of the plurality of concept terms, wherein each of the respective relevance scores measures a predicted relevance of the corresponding concept term to the resource (claim 2 of Chen et al., with this exact language).

Regarding claim 3, Chen et al. discloses all the features with respect to claim 1 as outlined above.  Further, Chen et al. discloses that the numeric representations are vectors of floating point values (claim 3 of Chen et al., with this exact language).

Regarding claim 4, Chen et al. discloses all the features with respect to claim 1 as outlined above.  Further, Chen et al. discloses that the numeric representations are vectors of quantized integer values, and wherein an encoding of the quantized integer values represents floating point values (claim 4 of Chen et al., with this exact language).


obtaining the plurality of features of the resource in response to receiving an indication that an online advertisement auction is to be conducted to select one or more advertisements for inclusion in a particular presentation of the resource (claim 5 of Chen et al., with this exact language).

Regarding claim 6, Chen et al. discloses all the features with respect to claim 1 as outlined above.  Further, Chen et al. discloses all the features with respect to claim 5 as outlined above.  Chen et al. also discloses that the method comprises:
selecting one or more of the concept terms as advertising keywords to be used in selecting candidate advertisements for participation in the online advertisement auction based on the classification of the relevance of the concept terms to the resource (claim 6 of Chen et al., with this exact language).

Regarding claim 7, Chen et al. discloses all the features with respect to claim 1 as outlined above.  Further, Chen et al. discloses that a particular feature of the plurality of features is not discrete, and wherein the method comprises:
hashing the particular feature to generate a hashed feature;
partitioning the hashed feature into a particular partition of a predetermined set of partitions; and
processing a value corresponding to the particular partition using the embedding function for the feature (claim 7 of Chen et al., with this exact language).


receiving an input comprising a plurality of features of a resource, wherein each of the features is of a different feature type;
generating an alternative representation of the features of the resource, comprising:
generating a respective numeric representation of each the features by processing each of the features using a respective embedding function, wherein each of the embedding functions is specific to features of a respective feature type, and
processing the respective numeric representations through one or more neural network layers to generate the alternative representation; and
providing the alternative representation of the features of the resource as input to a neural network classifier for classification of a relevance of a plurality of concept terms to the resource (claim 8 of Chen et al., with this exact language).

Regarding claim 9, Chen et al. discloses all the features with respect to claim 8 as outlined above.  Further, Chen et al. discloses that the neural network classifier is configured to:
process the alternative representation of the features of the resource to generate a respective relevance score for each of the plurality of concept terms, wherein each of the respective relevance scores measures a predicted relevance of the corresponding concept term to the resource (claim 8 of Chen et al., with this exact language).

Regarding claim 10, Chen et al. discloses all the features with respect to claim 8 as outlined above.  Further, Chen et al. discloses that the numeric representations are vectors of floating point values (claim 10 of Chen et al., with this exact language).

(claim 11 of Chen et al., with this exact language).

Regarding claim 12, Chen et al. discloses all the features with respect to claim 8 as outlined above.  Further, Chen et al. discloses that the operations comprises:
obtaining the plurality of features of the resource in response to receiving an indication that an online advertisement auction is to be conducted to select one or more advertisements for inclusion in a particular presentation of the resource (claim 12 of Chen et al., with this exact language).

Regarding claim 13, Chen et al. discloses all the features with respect to claim 8 as outlined above.  Further, Chen et al. discloses all the features with respect to claim 12 as outlined above.  Chen et al. also discloses that the operations comprises:
selecting one or more of the concept terms as advertising keywords to be used in selecting candidate advertisements for participation in the online advertisement auction based on the classification of the relevance of the concept terms to the resource (claim 13 of Chen et al., with this exact language).

Regarding claim 14, Chen et al. discloses all the features with respect to claim 8 as outlined above.  Further, Chen et al. discloses that a particular feature of the plurality of features is not discrete, and wherein the method comprises:
hashing the particular feature to generate a hashed feature;
partitioning the hashed feature into a particular partition of a predetermined set of partitions; and
(claim 14 of Chen et al., with this exact language).

Regarding claim 15, Chen et al. discloses one or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising:
receiving an input comprising a plurality of features of a resource, wherein each of the features is of a different feature type;
generating an alternative representation of the features of the resource, comprising:
generating a respective numeric representation of each the features by processing each of the features using a respective embedding function, wherein each of the embedding functions is specific to features of a respective feature type, and
processing the respective numeric representations through one or more neural network layers to generate the alternative representation; and
providing the alternative representation of the features of the resource as input to a neural network classifier for classification of a relevance of a plurality of concept terms to the resource (claim 15 of Chen et al., with this exact language).

Regarding claim 16, Chen et al. discloses all the features with respect to claim 15 as outlined above.  Further, Chen et al. discloses that the neural network classifier is configured to:
process the alternative representation of the features of the resource to generate a respective relevance score for each of the plurality of concept terms, wherein each of the respective relevance scores measures a predicted relevance of the corresponding concept term to the resource (claim 16 of Chen et al., with this exact language).

(claim 17 of Chen et al., with this exact language).

Regarding claim 18, Chen et al. discloses all the features with respect to claim 15 as outlined above.  Further, Chen et al. discloses that the numeric representations are vectors of quantized integer values, and wherein an encoding of the quantized integer values represents floating point values (claim 18 of Chen et al., with this exact language).

Regarding claim 19, Chen et al. discloses all the features with respect to claim 15 as outlined above.  Further, Chen et al. discloses that the operations comprises:
obtaining the plurality of features of the resource in response to receiving an indication that an online advertisement auction is to be conducted to select one or more advertisements for inclusion in a particular presentation of the resource (claim 19 of Chen et al., with this exact language).

Regarding claim 20, Chen et al. discloses all the features with respect to claim 15 as outlined above.  Further, Chen et al. discloses all the features with respect to claim 19 as outlined above.  Chen et al. also discloses that the operations comprises:
selecting one or more of the concept terms as advertising keywords to be used in selecting candidate advertisements for participation in the online advertisement auction based on the classification of the relevance of the concept terms to the resource (claim 20 of Chen et al., with this exact language).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Patton et al, US Pub. No. 2015/0186497.


Regarding claim 21, Patton discloses a method performed by a deep neural network supercomputer possessing one or more subject matter data warehouses (Patton [0075] Machine learning techniques that can be applied include supervised learning, clustering, dimensionality reduction, structured prediction, anomaly detection, and neural nets, but can alternatively include any other suitable technique….Examples of neural nets include autoencoder, deep learning, multilayer perceptron, RNN, Restricted Boltzmann machine, SOM, and convolutional neural network.; see also [0032] The device is preferably connected to the remote computing system (e.g., a server system, cloud computing system, distributed computing system, mesh network, database, etc.),)

using managerial hierarchical nested index relationships 
(Patton [0075] In one example, the reduced feature set includes a set of elements, wherein each element is a superclass of a subset of the feature plurality ( e.g., the reduced feature set includes a set of parent nodes of a hierarchy tree, wherein the feature plurality subsets are child nodes of the parent nodes).)

for data cleaning, standardizing and organizing the Internet environment 
(Patton [0075] Selecting the reduced feature set (feature subset) functions to reduce the number of feature values processed by the event determination module to decrease computation time and/or increase resource utilization efficiency.)

to create supersets (i), secondary sets (i, j), and tertiary subsets (i, j, k) hierarchical set of partitions, 
(Patton teaches various superclasses/subsets based on various combinations of dimensions see  [0075] In one example, the reduced feature set includes a set of elements, wherein each element is a superclass of a subset of the feature plurality ( e.g., the reduced feature set includes a set of parent nodes of a hierarchy tree, wherein the feature plurality subsets are child nodes of the parent nodes).; see also  [0089] For example, the post-processing module can select a first, second, and third feature for value analysis in response to determination of a first combination or pattern of event probability and label probability, and can select a fourth, fifth, and sixth feature for value analysis in response to a determination of a second combination or pattern of event probability and label probability; see also [0041] The normalization pattern can be described by a matrix, point in a hyper-dimensional space, density surface, or any other suitable means) 



receiving an input comprising a plurality of regular expressions of a resource, wherein
each of the regular expression is of a different regular expression property type;
(Patton [0035] A location can be a set of geographic coordinates ( e.g., latitude and longitude), a place name ( e.g., county, city, landmark, intersection, etc.), a physical street address, distance from a given location, presence within a specified radius from a given location, a graphical depiction on a map, a polygon, a geofence, or any other suitable location expression.; see also [0060] The content index query can additionally include a timeframe, other time limit, or any other suitable query value.)

generating a keyword tag match criterion (Boolean logic expression with tags) of the
regular expressions of a resource, 
(Patton [0031] extract a location tag,; see also [0068] content associated with the event (e.g., content associated with the event based on keywords, references to users known to be associated with the event, sentiment, tags, or any other suitable reference to
the event),)

comprising:

generating a respective probability value of each the regular expressions by processing
each of the regular expressions using a respective managerial hierarchical nested index
relationships, wherein each of the managerial hierarchical nested index relationships is specific to regular expressions of a respective regular expression property type, and
(Patton [0026] determining an event probability for the respective geofence based on the

the event detection analysis on the returned information)


processing the respective probability values using one or more subject layers to generate a keyword tag match criterion; and 
(Patton [0082] The method can additionally include characterizing the event SS00, which functions to give a user an indication of the type of event occurring within the geofence, as shown in FIG. 7. Characterizing the event can include presenting, naming, or otherwise associating the event with one or more event identifiers. ; see also [0047] The set of features can be learned, selected ( e.g., manually or automatically), computed, or otherwise determined. The set of features can be dynamic or substantially static. Each feature type can be a categorization, such as a broad topic or theme (e.g., conflict, violence, fire). The feature types can additionally include subdivisions of categorizations:
classifications (e.g., fire, smoke, ball, 49ers), or any suitable number of subclasses. These feature types can subsequently be used to characterize the event. For example, a
geofence associated with an 80% probability that a sports event is occurring within the encompassed geographic region, a 600/o probability that a basketball event is occurring,
and a 20% probability that a football event is occurring can be tagged with sports, basketball, and football.)


(Patton (0083] The method can additionally include post-processing the feature values, as shown in FIG. 8, which functions to refine the labels associated with each event ( e.g., refine event characterization, examples shown in FIGS. 13 and 14). Postprocessing the feature values preferably does so by resolving redundancies ( e.g., wherein a super-class and a sub-class are both included in the characterization), resolving conflicts ( e.g., wherein two unrelated or conflicting labels are associated with the event when characterizing the event), replacing the labels with more descriptive labels, or refining the labels in any other suitable manner.)

cleaning, standardizing and organizing the spaghetti of the environment by gathering,
analyzing, distilling, managing, organizing and distributing the huge amount of information in a massive parallel distributed managerial hierarchical supercomputer; and
(Patton [0041] Each geofence can additionally be associated with a normalization factor, which functions to normalize the feature values that are determined for each geofence. The normalization factor can be a scalar value, a vector, a pattern, or any other suitable normalization factor.; see also [0042] A plurality of geofences is preferably determined
( e.g., predetermined or dynamically determined), but a single geofence can alternatively be determined. The geofences of the plurality can be overlapping, entirely separate, contiguous, or otherwise arranged. The overlapping geofences can be nested (inclusive), wherein a first geofence entirely encloses the geographic region enclosed by a second geofence. The nested geofences can be concentric, offset, or otherwise arranged. [0032] The device is preferably connected to the remote computing system (e.g., a server system, cloud computing system, distributed computing system, mesh network, database, etc.), but can alternatively be connected to any other suitable system.)

cleaning, organizing, inventorying, standardizing and mirror image of the existing
Internet environment (Patton [0024] FIG. 20 is a schematic representation of a hyperdimensional space representative of a set of feature values, wherein each geofence can be associated with an imaginary geofence location within the space based on the feature values associated with the geofence; wherein each geofence can be associated with a typical location and/or region within the space representative of baseline or typical content for the geofence (unshaded circles), wherein an event can be determined in response to the imaginary geofence location moving beyond a threshold distance, moving in a given direction or pattern of directions, or moving within the space in any other suitable manner (shaded circles).).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply determining a reduced set of features as a way of organizing the spaghetti of the environment  since it was known in the art that 
determining a reduced set of features functions to reduce the amount of content processed during the analysis (Patton 0061).

Regarding claim 22, Patton discloses the method of claim 21, wherein each different regular expression property type is determined upon searching one or more subject data warehouses to identify, validate and verify a keyword tag match criterion
(Patton [0070] The content or secondary event can be associated with the event by having a content or feature match parameter higher than a match threshold with the event, event-associated content, or content of the primary geofence.;
See also [0044] the method functions to calculate the probability that an event is currently occurring within a geofence, wherein the geofences and/or event regions and associated event labels can be ordered based on the respective probability;
.



Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.



In response to the argument referring to the rejection under 25 USC 112 (on page 31-39 of the arguments filed on 10/22/2020):
“Applicant responds as follows:
The section 112 rejection continues the independent claims recite limitations
without any description of how to implement the invention, and "would require a great deal of
testing by one of ordinary skill in the art to implement the claimed invention in order to perform
the functions of' and goes on to recite claimed functions.
Applicant believes that the description is sufficient to communicate to one of
ordinary skill in the art how to implement the invention because in view of the title of the Junior
Party title of the invention:”;

Applicant's arguments with respect to the AIA  status has been fully considered. As indicated in the previous office action, there appears to be an application that the instant application is claiming benefit from an application that is not a pre-AIA  case (see MPEP 2159.02). As such, it appears that the status indicator is correct.


In response to the argument referring to limitations in claims 1, 8 and 15 (on page 40-57 of the arguments filed on 10/22/2020):
“a plurality of features of a resource ( claims 1, 8 and 15) a different feature type ( claims 1, 8 and 15) an alternative representation ( claims 1, 8, 15) a respective numeric representation ( claims 1, 8 and 15) a neural network classifier ( claims 1, 8 and 15) a relevance ( claims 1, 8 and 15) a plurality of concept terms ( claims 1, 8 and 15)”;

The Examiner respectfully disagrees, as the above arguments page have been fully considered and are not persuasive.
As noted in the 35 USC 112 rejections above, a few particular claim elements (a plurality of features of a resource ( claims 1, 8 and 15); a different feature type ( claims 1, 8 and 15); an alternative representation ( claims 1, 8, 15); a respective numeric representation ( claims 1, 8 and 15); a neural network classifier ( claims 1, 8 and 15); a relevance ( claims 1, 8 and 15);  a plurality of concept terms ( claims 1, 8 and 15); could not be found in any of the priority documents. As such, those claim elements have been identified as not being enabled for the reasons discussed above. The Examiner has reviewed the respective Amendment Appendix, and while the Examiner appreciates the additional information; however, the cited sections do 



In response to the argument referring to claims 2, 9 and 18 (on pages 57-58 of the arguments filed on 10/22/2020):
The Examiner respectfully disagrees. As noted in the 35 USC 112 rejections above, a few particular claim elements (a respective relevance score ( claims 2, 9 and 18)); could not be found in any of the priority documents. As such, those claim elements have been identified as not being enabled for the reasons discussed above. The Examiner has reviewed the respective Amendment Appendix, and while the Examiner appreciates the additional information; however, the cited sections do not appear to be support the claim limitations as recited. As noted, the various provided citations and appendices do not appear to disclose/enable the claim limitations as recited.

In response to the argument referring to claims 4, 11 and 18 (on page 59 of the arguments filed on 10/22/2020):
The Examiner respectfully disagrees. As noted in the 35 USC 112 rejections above, a few particular claim elements (quantized integer values (claims 4, 11 and 18)); could not be found in any of the priority documents. As such, those claim elements have been identified as not being enabled for the reasons discussed above. The Examiner has reviewed the respective Amendment Appendix, and while the Examiner appreciates the additional information; however, the cited sections do not appear to be support the claim limitations as recited. As noted, the various provided citations and appendices do not appear to disclose/enable the claim limitations as recited.

In response to the argument referring to claims 5, 12 and 19 (on pages 59-60 of the arguments filed on 10/22/2020):
The Examiner respectfully disagrees. As noted in the 35 USC 112 rejections above, a few particular claim elements (online advertisement auction (claims 5, 12 and 19)); could not be found in any of the priority documents. As such, those claim elements have been identified as not being enabled for the reasons discussed above. The Examiner has reviewed the respective Amendment Appendix, and while the Examiner appreciates the additional information; however, the cited sections do not appear to be support the claim limitations as recited. As noted, the various provided citations and appendices do not appear to disclose/enable the claim limitations as recited.


In response to the argument referring to claims 5, 12 and 13 (on pages 59-60 of the arguments filed on 10/22/2020):
The Examiner respectfully disagrees. As noted in the 35 USC 112 rejections above, a few particular claim elements (advertising keywords ( claims 5, 12 and 13)); could not be found in any of the priority documents. As such, those claim elements have been identified as not being enabled for the reasons discussed above. The Examiner has reviewed the respective Amendment Appendix, and while the Examiner appreciates the additional information; however, the cited sections do not appear to be support the claim limitations as recited. As noted, the various provided citations and appendices do not appear to disclose/enable the claim limitations as recited.

In response to the argument referring to claims 7 and 14 (on pages 59-60 of the arguments filed on 10/22/2020):



In response to the argument referring to claims 7 and 14 (on pages 60-61 of the arguments filed on 10/22/2020):
As noted in the 35 USC 112 rejections above, a few particular claim elements (a predetermined set of partitions (claims 7 and 14)); could not be found in any of the priority documents. As such, those claim elements have been identified as not being enabled for the reasons discussed above. The Examiner has reviewed the respective Amendment Appendix, and while the Examiner appreciates the additional information; however, the cited sections do not appear to be support the claim limitations as recited. As noted, the various provided citations and appendices do not appear to disclose/enable the claim limitations as recited.

In response to the argument referring to rejections under 35 USC 102 (on pages 63-64 of the arguments filed on 10/22/2020):
“Chen, et al., is the very patent with which applicant seeks to provoke an
interference, because applicant takes the position that one or more earlier applications in the
present filing history have priority dates earlier than the priority date of Chen et al support

As noted in the 35 USC 112 rejections above, the recited claim elements could not be found in any of the priority documents. As such, those claim elements have been identified as not being enabled/supported for the reasons discussed above. The Examiner has reviewed the respective Amendment Appendix, and while the Examiner appreciates the additional information; however, the cited sections do not appear to be support the claim limitations as recited. As noted, the various provided citations and appendices do not appear to disclose/enable the claim limitations as recited. Thus, as a result, Chen, et al. (US Patent No. 9,514,405) remains valid prior art and the rejection under 35 USC 102 remains.
In response to the argument:
“In view of these additional considerations, it is respectfully urged that each of
claims 1-20 as amended and added claims 21 and 22 (as written by the applicant) should be
allowed. Such action is respectfully requested.”;
The Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/2/2021